DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 08/16/2017 for application no. 15/634,042.
Claims 1 – 20 are currently pending. Claims 1, 7, 13, and 14 are independent claims. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/27/2017 and 12/13/2017 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 15 – 20 are objected to because of the following informalities: 
In claims 15 – 20, it is unclear if the claims are dependent on solely the server as the system or if the server is part of the system as stated in Claim 14. Examiner suggests to recite “the system of claim…” of claims 15 – 20.
Appropriate correction is required.

Claims 3, 9, and 16 are objected to as no art has been found, either alone or in combination, that discloses the claimed subject matter, particularly:
the maximum margin classifier incorporating a constraint on event chronology, the constraint penalizing predictions that changes from unhealthy to healthy status
Appropriate correction is required.

Claims 6, 12, and 19 are objected to as no art has been found, either alone or in combination, that discloses the claimed subject matter, particularly:
“…for each element of the time-series data: selecting an element of the time-series data; updating a learning rate; updating a gradient from a regularization loss component; if a member of the predictive model corresponding to the selected element is chronologically incorrect then generating a value for a first gradient update component, else setting the first gradient update component to zero; if a health status indicated by the corresponding predictive model member matches a known health status of the selected element, then setting a second gradient update component to zero, else generating a value for the second gradient update component; if a true condition of the health status of the selected element is known, then setting a third gradient update component to zero, else generating a value for the third gradient update component; and updating a weight vector for 
Claims 13 is objected to as no art has been found, either alone or in combination, that discloses the claimed subject matter, particularly:
“…if a prediction based on a current weight vector for a selected element is chronologically incorrect, then incrementing a chronological counter; if a true health status of the selected element is known: then if a predicted health status does not match the true health status, then incrementing a label counter; else, if the true health status of the selected element is unknown: then if a confidence in the predicted health status is low, then incrementing an unlabel counter; and updating the weight vector using the chronological, label, and unlabel counters”.
Claim 20 is objected to as no art has been found, either alone or in combination, that discloses the claimed subject matter, particularly:
“…flagging an error if a prediction based on a subsequent element of the time-series data indicating a healthy state after a preceding element indicated an unhealthy state.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 rejection based on Abstract Idea
Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claims 1, 7, and 14,
Claims 1, 7, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a method, claim 7 is directed a non-transitory computer readable medium, corresponding to an article of manufacture, and claim 14 is directed to a system, which are all one of the statutory categories.
Step 2A Prong One Analysis: The claims recite the following limitations:
“detecting status changes, and a corresponding point-in-time, in monitored entities, the method comprising: receiving one or more elements of time-series data from one or more sensors, the elements of time-series data representing an operational state of the monitored entity; creating a predictive model from the time-series data in a datastore memory; applying a transduction classifier to the predictive model; the transduction classifier detecting a change from healthy to unhealthy in the time-series data, and the corresponding point-in-time when the change occurred; and providing an identification of the change in the time-series data and the corresponding point-in-time”
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components. That is, other than reciting generic computer components language (i.e.. “sensor”, “datastore memory”, “control processor”, “server”, and “electronic network”), the above limitations in the context of this claim encompass receiving elements, creating a predictive model, applying a transduction classifier, observation, judgement, and evaluation of receiving, creating, applying, detecting, and providing, which are considered mental processes. 
Furthermore, the recitation of the limitation, “…creating a predictive model from the time-series data in a datastore memory; applying a transduction classifier to the predictive model…” includes “by substitution using EQ. 4 the predictive model of EQ 1 can be written as Equation 5… In EQ. 5 the kernel representation K(a, b) = ($(a), $i(b)) is used. With the resulting predictive model being inner products on the feature transforms $, a complex Mercer kernel for non-linear transforms of the input feature space can be used” recited in the Specification (Par. [0051] - [0052]) wherein “predictive model” includes an equation that can be considered to be performed as mental processes.
Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “sensor”, “datastore memory”, “control processor”, “server”, and “electronic network” such that it amounts no more than mere instructions to apply the exception using a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function). See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere Therefore, the claim is not patent eligible.

Regarding Claim 13,
Claim 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to a method, which is one of the statutory categories.
Step 2A Prong One Analysis: The claims recite the following limitations:
“detecting status changes, and a corresponding point-in-time, in monitored entities, the method comprising: receiving one or more elements of time-series data from one or more sensors, the elements of time-series data representing an operational state of the monitored entity; creating a predictive model from the time-series data in a datastore memory; applying a transduction classifier to the predictive model; the transduction classifier detecting a change from healthy to unhealthy in the time-series data, and the corresponding point-in-time when the change occurred; if a prediction based on a current weight vector for a selected element is chronologically incorrect, then incrementing a chronological counter; if a true health status of the selected element is known: then if a predicted health status does not match the true health status, then incrementing a label counter; else, if the true health status of the selected element is unknown: then if a confidence in the predicted health status is low, then incrementing an unlabel counter; and updating the weight vector using the chronological, label, and unlabel counters”
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, observation, judgement, and evaluation of receiving, creating, applying, detecting, incrementing, and updating, which are considered mental processes. 
Furthermore, the recitation of the limitation, “…creating a predictive model from the time-series data in a datastore memory; applying a transduction classifier to the predictive model…” includes “by substitution using EQ. 4 the predictive model of EQ 1 can be written as Equation 5… In EQ. 5 the kernel representation K(a, b) = ($(a), $i(b)) is used. With the resulting predictive model being inner products on the feature transforms $, a complex Mercer kernel for non-linear transforms of the input feature space can be used” recited in the Specification (Par. [0051] - [0052]) wherein “predictive model” includes an equation that can be considered to be performed as mental processes.
Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “sensor” and “datastore memory” such that it amounts no more than mere instructions to apply the exception using a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function). See MPEP 2106.05(f). Accordingly, this additional element does not 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claims 2, 8, and 15,
Step 1: Claim 2 is directed to a method as dependent to claim 1, claim 8 is directed to a non-transitory computer readable medium as dependent to claim 7, and claim 15 is directed to a system as dependent to claim 14, thus the analysis for patent eligibility of claim 1, 7, and 14 are incorporated herein.
Step 2A Prongs 1-2; Step 2B: The claims recites that “the transduction classifier being a maximum margin classifier having a support vector machine component and a temporal transductive component.”  This new limitation merely places restrictions on what the transduction classifier includes.  Thus, this new limitation does nothing to alter the analysis of Claims 1, 7, and 14.

Regarding Claims 3, 9, and 16,
Step 1: Claim 3 is directed to a method as dependent to claim 2, claim 9 is directed to a non-transitory computer readable medium as dependent to claim 8, and claim 16 is directed to a 
Step 2A Prongs 1-2; Step 2B: The claims recites that “the maximum margin classifier incorporating a constraint on event chronology, the constraint penalizing predictions that changes from unhealthy to healthy status.”  This new limitation merely places restrictions on what the maximum margin classifier incorporates.  Thus, this new limitation does nothing to alter the analysis of Claims 2, 8, and 15.

Regarding Claims 4, 10, and 17,
Step 1: Claim 4 is directed to a method as dependent to claim 2, claim 10 is directed to a non-transitory computer readable medium as dependent to claim 8, and claim 17 is directed to a system as dependent to claim 15, thus the analysis for patent eligibility of claim 2, 8, and 15 are incorporated herein.
Step 2A Prongs 1-2; Step 2B: The claims recites that “the maximum margin classifier implementing a stochastic gradient descent.”  This new limitation merely places restrictions on what the maximum margin classifier implements.  Thus, this new limitation does nothing to alter the analysis of Claims 2, 8, and 15.

Regarding Claims 5, 11, and 18,
Step 1: Claim 5 is directed to a method as dependent to claim 2, claim 11 is directed to a non-transitory computer readable medium as dependent to claim 8, and claim 18 is directed to a system as dependent to claim 16, thus the analysis for patent eligibility of claim 2, 8, and 16 are incorporated herein.
Step 2A Prongs 1-2; Step 2B: The claims recites that “the maximum margin classifier implementing a stochastic gradient descent.”  This new limitation merely places restrictions on what the maximum margin classifier implements.  Thus, this new limitation does nothing to alter the analysis of Claims 2, 8, and 16.

Regarding Claims 6, 12, and 19,
Step 1: Claim 6 is directed to a method as dependent to claim 2, claim 12 is directed to a non-transitory computer readable medium as dependent to claim 7, and claim 19 is directed to a system as dependent to claim 14, thus the analysis for patent eligibility of claim 2, 7, and 14 are incorporated herein.
Step 2A Prong 1: The claim recites that “applying a maximum margin classifier to the predictive model including: zeroing a weight vector; for each element of the time-series data: selecting an element of the time-series data; updating a learning rate; updating a gradient from a regularization loss component; if a member of the predictive model corresponding to the selected element is chronologically incorrect then generating a value for a first gradient update component, else setting the first gradient update component to zero; if a health status indicated by the corresponding predictive model member matches a known health status of the selected element, then setting a second gradient update component to zero, else generating a value for the second gradient update component; if a true condition of the health status of the selected element is known, then setting a third gradient update component to zero, else generating a value for the third gradient update component; and updating a weight vector for the selected element by the values of the first, the second, and the third gradient update components and the regularization loss component.”  This limitation also recites a mental process under broadest reasonable interpretation because a human could apply a classifier to the predictive model, zeroing a weight 
Step 2A Prong 2: Mere instructions to apply the mental process electronically do not meaningfully integrate the judicial exception into a practical application. See MPEP 2106.05(f). 
Step 2B: Mere instructions to apply the mental process electronically do not amount to significantly more than the judicial exception. 

Regarding Claim 20,
Step 1: Claim 20 is directed to a method as dependent to claim 2, claim 12 is directed to a non-transitory computer readable medium as dependent to claim 7, and claim 19 is directed to a system as dependent to claim 14, thus the analysis for patent eligibility of claim 2, 7, and 14 are incorporated herein.
Step 2A Prong 1: The claim recites that “applying a maximum margin classifier to the predictive model including: zeroing a weight vector; for each element of the time-series data: selecting an element of the time-series data; updating a learning rate; updating a gradient from a regularization loss component; if a member of the predictive model corresponding to the selected element is chronologically incorrect then generating a value for a first gradient update component, else setting the first gradient update component to zero; if a health status indicated by the corresponding predictive model member matches a known health status of the selected element, then setting a second gradient update component to zero, else generating a value for the second gradient update component; if a true condition of the health status of the selected element is known, then setting a third gradient update component to zero, else generating a value for the third gradient update component; and updating a weight vector for the selected element by the 
Step 2A Prong 2: Mere instructions to apply the mental process electronically do not meaningfully integrate the judicial exception into a practical application. See MPEP 2106.05(f). 
Step 2B: Mere instructions to apply the mental process electronically do not amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirow (US 8306610).

Regarding Claim 1,
Mirow teaches a method of detecting status changes, and a corresponding point-in-time, in monitored entities (Col. 1 ln. 16 – 24 and ln. 35 - 40: “The present invention relates to methods and apparatus for diagnosing psychiatric and physical conditions and for monitoring the recovery there from and identifying psychiatric and physical conditions and for monitoring the recovery there from and identifying very early stages of disease processes and predicting outcomes from altered physiological measures, as well as for collecting and evaluating physiologic parameters of a person, and for studying development and ageing, as well as for health maintenance…Although this approach has resulted in a clear separation between healthy and pathological states, this linear approach has not led to progress in understanding how persistent alterations of physical and mental states evolve into physical and psychiatric illnesses, with dysregulation of previously coordinated function” teaches physical and mental which evolve and monitoring the recovery correspond to detecting status changes in monitored entities; Col. 1 ln. 53 – 59: “A biological system, (nonlinear), constantly oscillates and requires ongoing inputs of energy. As such, it exists in non-equilibrium conditions. Its oscillations are best seen during task performance when the system moves from one relatively stable state to another relatively stable state. The oscillations of the system may be tracked over time as a time series, comparing each system state with its previous system state” teaches the oscillation of the system between one state to another state is tracked over time as a time series wherein each state to another state is tracked through time and corresponds to the point-in-time), the method comprising: 
receiving one or more elements of time-series data from one or more sensors (Col. 24, ln 20 – 29: “QUASAR, for example, produces both the sensor, as well as an ultra-compact, low-power wireless sensor node, called Eco, a system smaller than a dime for each sensor. In this manner multi-parameter linear and nonlinear analysis of several simultaneously collected physiological signals such as EKG, movement, oxygen, glucose monitoring, EEG, etc. can be collected in real -time, analyzed with very short latencies, and adapted to a variety of medical, psychiatric, research and general health and developmental issues of living beings” teaches the use of bio-sensor devices which include sensor nodes to collect physiological signals such as from an EKG or EEG in real time which correspond to the elements (signals) received in time-series data (real-time) from one or more sensors), the elements of time-series data representing an operational state of the monitored entity (Col. 24 ln. 36 – 43: “Biological systems show nonlinear behaviors while functioning, these behaviors being especially obvious when the system has been perturbed and/or it is transitioning between states as it performs its tasks. It is the purpose of this invention to capture these behaviors over time, including the patterns of transition, to more fully describe both physical and psychiatric conditions, as well as to track changes due to interventions, growth or ageing” teaches the behaviors captured over time is the monitoring of transitions between states when tasks are performed (operational states)); 
creating a predictive model from the time-series data in a datastore memory (Col. 39 ln. 39 – 47: “Entropy was quantified using the Approximate Entropy algorithm--ApEn(N,m,r))x. This algorithm quantifies the predictability of subsequent amplitude values of the signal based on knowledge of the previous amplitude values present in the time series. Approximate Entropy, ApEn (N,m,r), is a measure of whose relative values depend upon three parameters: the length of the analyzed sample (N); the number of previous values used for prediction of subsequent values (m), and the parameter r, usually called the filter factor” teaches the entropy algorithm which is used to predict subsequent data such as amplitude values of a signal or subsequent states (predictive model) based on knowledge of previous amplitude values from time series data; Col. 15 ln. 54 – 57: “The signals produced by movement and posture are transduced and acquired by the recording unit, pre-processed and stored in high capacity memory cards” teaches the signals based on time-series are collected and stored within a memory); 
applying a transduction classifier to the predictive model (Col. 15 ln. 43 - 54: “A new class of devices have been developed that can not only detect and record activities, but can also classify them into clinically relevant movement (walking, running, climbing and descending stairs, etc.) and posture (standing, sitting, lying) classes, as a consequence of a number of studies researching the information content of accelerometric data coming from sensors attached to the trunk and limbs of subjects. These movement recorders consist of a set of transducers, usually accelerometers, located on the legs and the trunk, a portable recording unit and dedicated algorithms for off-line signal processing, very similar in function and structure to the EKG Holter type recorders” teaches the new class of devices which classify activities into movements and postures consist of transducers (application of transduction classifier) and applied to the algorithms of the system (predictive model)); 
the transduction classifier detecting a change from healthy to unhealthy in the time-series data (Col. 2, ln. 7 – 14: “When either internal (e.g., physiological or psychological) or external (e.g., environmental or social) circumstances disturb the system, the system adapts by transitioning between states, operating to return itself to a pre-perturbed state, or moving to a new, better adapted, more optimal state. This invention recognizes that tracking these transitions over time reveals patterns of adaptation that can be classified as either healthy or pathological” teaches the transitions of states being classified healthy or pathological overtime as the transduction classifier detecting a change from healthy to unhealthy in a time-series data), and the corresponding point-in-time when the change occurred (Col. 9 ln. 51 – 58: “A catastrophe may be understood as the point of in time at which a transition occurs. Catastrophe Theory has provided us topological models of pathological processes, including evolving pathophysiological states. It has been hypothesized that the clinical symptoms of both physical and psychiatric conditions may be related to less healthy adaptations with their global effects on system dynamics” teaches the changes or transitions of states occur within a corresponding point in time); and 
providing an identification of the change in the time-series data and the corresponding point-in-time (Col. 31 ln. 16 – 28: “The data obtained was plotted for the variances of both heart rate and movement. These measurements, collected over a time period up to 24 hours in duration, track change during both waking and sleeping states. To diagnose individual healthy conditions as well as disorders such as Sleep Apnea or Depression (each condition or disorder manifesting in a characteristic way according to gender and age), the time series was divided into three unequal segments for further analysis. The first waking segment at the beginning of the 24-hour recording is called `SEG A`. SEG A represents elapsed time from the `start-time`, (`zero time`), the time at which the (heart, movement) monitoring equipment is placed upon the subject” teaches the change of states within a time period based on the waking and sleeping times (start/end time) is an identification of change within time-series data).

Regarding Claim 7,
Claim 7 is substantially similar to claim 1 and therefore is rejected on the same ground as claim 1. Claim 7 is a non-transitory computer readable medium claim that corresponds to the method of claim 1.
In addition, Mirow teaches a non-transitory computer readable medium containing computer-readable instructions stored therein for causing a control processor (Col. 23 ln. 18 – 24: “These measurements are processed using a computer program, and the processed values can be compared to normal templates or converted into normalized units so that one signal can be directly related (added, subtracted, multiplied or divided) from a different one (i.e., variability in heart rate and variability in movement) to produce a derivative signal that elegantly describes system behavior” teaches the computer program as the non-transitory computer readable medium) to perform a method of detecting status changes, and a corresponding point-in-time, in monitored entities, the method (Col. 1 ln. 16 – 24 and ln. 35 - 40: “The present invention relates to methods and apparatus for diagnosing psychiatric and physical conditions and for monitoring the recovery there from and identifying psychiatric and physical conditions and for monitoring the recovery there from and identifying very early stages of disease processes and predicting outcomes from altered physiological measures, as well as for collecting and evaluating physiologic parameters of a person, and for studying development and ageing, as well as for health maintenance…Although this approach has resulted in a clear separation between healthy and pathological states, this linear approach has not led to progress in understanding how persistent alterations of physical and mental states evolve into physical and psychiatric illnesses, with dysregulation of previously coordinated function” teaches physical and mental which evolve and monitoring the recovery correspond to detecting status changes in monitored entities; Col. 1 ln. 53 – 59: “A biological system, (nonlinear), constantly oscillates and requires ongoing inputs of energy. As such, it exists in non-equilibrium conditions. Its oscillations are best seen during task performance when the system moves from one relatively stable state to another relatively stable state. The oscillations of the system may be tracked over time as a time series, comparing each system state with its previous system state” teaches the oscillation of the system between one state to another state is tracked over time as a time series wherein each state to another state is tracked through time and corresponds to the point-in-time).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 8, and 14 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirow in view of Parrado-Hernandez et al. (Parrado-Hernández, Emilio, Vanessa Gómez-Verdejo, Manel Martínez-Ramón, John Shawe-Taylor, Pino Alonso, Jesús Pujol, José M. Menchón, Narcis Cardoner, and Carles Soriano-Mas. "Discovering brain regions relevant to obsessive–compulsive disorder identification through bagging and transduction." Medical image analysis 18, no. 3 (2014): 435-448., hereinafter “Parrado-Hernandez”).

Regarding Claim 2,
	Mirow teaches the method of claim 1.
Mirow does not explicitly teach but in analogous art, Parrado-Hernandez teaches the transduction classifier being a maximum margin classifier having a support vector machine component (Pg. 439, sec 2.4, last par. point 2: “The Recursive Feature Elimination (RFE) method proposed by Guyon and Elisseeff (2003). This method aims to find the sub-set of D features capable of providing the largest classification margin in an SVM classifier” teaches the transduction classifier being a largest classification margin within an SVM classifier) and a temporal transductive component (Pg. 439, left col. 2nd par.: “Additionally, while theL2norm SVM may be optimized in the dual space (in which the variables are the training samples), theL1norm SVM must be optimized in the primal space (in which the variables are the voxels). Such optimization in the dual space leads to a substantial saving in computational time when analyzing MRI data, in which the number of training instances is in the order of tens to hundreds and the number of voxels in the order of hundreds of thousands” teaches the SVM is optimized within a dual and primal space including variable which are voxels in which computation in dual space saves time; Pg. 439, left col. Sec. 2.3: “In such a severe small sample scenario, it is very difficult to identify which voxels are truly related with the disease and which appear in the classifiers merely because they are capable of separating a particular sMRI from the other brain scans (regardless of whether they are labeled as healthy or ill). The problem is further alleviated by borrowing certain ideas from transductive learning and conformal analysis to complete the voxel selection” teaches the classification of voxels is assisted through transductive learning which saves computation time (the temporal transductive component)).
Mirow and Parrado-Hernandez are analogous art because they are directed to the use of transductive classification for medical prognosis.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the system for transductive classification for medical prognosis of Mirow to incorporate the largest classification margin in an SVM classifier and transductive learning of Parrado-Hernandez.
Parrado-Hernandez: Pg. 439, left col. 2nd par. – sec. 2.3).

Regarding Claim 8,
Claim 8 is substantially similar to claim 2 and therefore is rejected on the same ground as claim 2. Claim 8 is a non-transitory computer readable medium claim that corresponds to the method of claim 2.

Regarding Claim 14,
Claim 14 is substantially similar to claim 1 and therefore is rejected on the same ground as claim 1. Claim 14 is a system claim that corresponds to the method of claim 1.
In addition, Mirow teaches a system for detecting status changes, and a corresponding point-in-time, in monitored entities (Col. 1 ln. 16 – 24 and ln. 35 - 40: “The present invention relates to methods and apparatus for diagnosing psychiatric and physical conditions and for monitoring the recovery there from and identifying psychiatric and physical conditions and for monitoring the recovery there from and identifying very early stages of disease processes and predicting outcomes from altered physiological measures, as well as for collecting and evaluating physiologic parameters of a person, and for studying development and ageing, as well as for health maintenance…Although this approach has resulted in a clear separation between healthy and pathological states, this linear approach has not led to progress in understanding how persistent alterations of physical and mental states evolve into physical and psychiatric illnesses, with dysregulation of previously coordinated function” teaches physical and mental which evolve and monitoring the recovery correspond to detecting status changes in monitored entities; Col. 1 ln. 53 – 59: “A biological system, (nonlinear), constantly oscillates and requires ongoing inputs of energy. As such, it exists in non-equilibrium conditions. Its oscillations are best seen during task performance when the system moves from one relatively stable state to another relatively stable state. The oscillations of the system may be tracked over time as a time series, comparing each system state with its previous system state” teaches the oscillation of the system between one state to another state is tracked over time as a time series wherein each state to another state is tracked through time and corresponds to the point-in-time), the system comprising: a server having a control processor (Col. 14, ln. 23 – 27: “Numerous commercial and experimental systems use these sensors embedded in small sized portable microprocessor-based devices, to detect movement and to digitally record parameters derived by the acceleration signal produced by the changes in body position” teaches the microprocessor as the processor)…; the server in communication with at least one computing device across an electronic network (Fig. 37 teaches a series of devices such as the ambulatory monitoring device, notebook or other computer, and the remote or realtime feedback connected through a wireless network (communication through electronic network)), the at least one computing device having a memory with time- series data (Col. 39 ln. 39 – 47: “Entropy was quantified using the Approximate Entropy algorithm--ApEn(N,m,r))x. This algorithm quantifies the predictability of subsequent amplitude values of the signal based on knowledge of the previous amplitude values present in the time series. Approximate Entropy, ApEn (N,m,r), is a measure of whose relative values depend upon three parameters: the length of the analyzed sample (N); the number of previous values used for prediction of subsequent values (m), and the parameter r, usually called the filter factor” teaches the entropy algorithm which is used to predict subsequent data such as amplitude values of a signal or subsequent states (predictive model) based on knowledge of previous amplitude values from time series data; Col. 15 ln. 54 – 57: “The signals produced by movement and posture are transduced and acquired by the recording unit, pre-processed and stored in high capacity memory cards” teaches the signals based on time-series are collected and stored within a memory); the server configured to receive the time-series data (Col. 28, ln. 60 – 63: “FIG. 30 is a stacked power graph of frequencies of heart rate variability collected over 24 hours from a person with server sleep apnea. Nighttime is between arrows, and VHF oscillations are prominent in Sleep Apnea” teaches the server receives data based on sleep apnea which is collected over 24 hours (time series data)); the control processor configured to execute executable instructions that cause the control processor to perform a method (Col. 14, ln. 23 – 27: “Numerous commercial and experimental systems use these sensors embedded in small sized portable microprocessor-based devices, to detect movement and to digitally record parameters derived by the acceleration signal produced by the changes in body position” teaches the microprocessor as the processor).
However, Mirow does not explicitly teach “a server having… a transductive learning unit, the transductive learning unit including a max-margin temporal classifier unit”.
In analogous art, Parrado-Hernandez teaches a server having… a transductive learning unit, the transductive learning unit including a max-margin temporal classifier unit (Pg. 439, left col. 2nd par.: “Additionally, while theL2norm SVM may be optimized in the dual space (in which the variables are the training samples), theL1norm SVM must be optimized in the primal space (in which the variables are the voxels). Such optimization in the dual space leads to a substantial saving in computational time when analyzing MRI data, in which the number of training instances is in the order of tens to hundreds and the number of voxels in the order of hundreds of thousands” teaches the SVM is optimized within a dual and primal space including variable which are voxels in which computation in dual space saves time; Pg. 439, left col. Sec. 2.3: “In such a severe small sample scenario, it is very difficult to identify which voxels are truly related with the disease and which appear in the classifiers merely because they are capable of separating a particular sMRI from the other brain scans (regardless of whether they are labeled as healthy or ill). The problem is further alleviated by borrowing certain ideas from transductive learning and conformal analysis to complete the voxel selection” teaches the classification of voxels is assisted through transductive learning (transductive learning unite) which saves computation time (the temporal transductive component); Pg. 439, sec 2.4, last par. point 2: “The Recursive Feature Elimination (RFE) method proposed by Guyon and Elisseeff (2003). This method aims to find the sub-set of D features capable of providing the largest classification margin in an SVM classifier” teaches the transduction classifier including a largest classification margin within an SVM classifier)
Mirow and Parrado-Hernandez are analogous art because they are directed to the use of transductive classification for medical prognosis.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the system for transductive classification for medical prognosis of Mirow to incorporate the transductive learning including a max-margin classifier unit of Parrado-Hernandez.
Parrado-Hernandez: Pg. 439, left col. 2nd par. – sec. 2.3).

Regarding Claim 15,
Claim 15 is substantially similar to claim 2 and therefore is rejected on the same ground as claim 2. Claim 15 is a system claim that corresponds to the method of claim 2.

Claims 4, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirow in view of Parrado-Hernandez and further in view of Kumar et al. (Kumar, S. Mohan, and G. Balakrishnan. "Multi resolution analysis for mass classification in digital mammogram using stochastic neighbor embedding." In 2013 International Conference on Communication and Signal Processing, pp. 101-105. IEEE, 2013., hereinafter “Kumar”).

Regarding Claim 4,
	Mirow in view of Parrado-Hernandez teaches the method of claim 2.
Mirow in view of Parrado-Hernandez do not explicitly teach but in analogous art, Kumar teaches the maximum margin classifier implementing a stochastic gradient descent (Pg. 101, abstract: “An efficient mass classification system for breast cancer in digital mammogram based on Discrete Wavelet Transform (DWT) and Stochastic Neighbor Embedding (SNE) technique is presented in this paper” teaches the efficient mass classification system (maximum margin classifier) includes a stochastic neighbor embedding technique; Pg.103, right col. 1st par.: “The gradient descent is initialized by sampling map points randomly from an isotropic Gaussian with small variance that is center around the origin” teaches within the stochastic neighbor embedding technique includes gradient descent).
Mirow, Parrado-Hernandez, and Kumar are analogous art because they are directed to the use of classification for medical prognosis.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the system for transductive classification for medical prognosis of Mirow in view of Parrado-Hernandez to incorporate the stochastic neighbor embedding technique includes gradient descent of Kumar.
Doing so would be “effective to increase the classification accuracy and reduce the false positive rates” (Kumar: Pg. 102, right col. 2nd par).

Regarding Claim 10,
Claim 10 is substantially similar to claim 4 and therefore is rejected on the same ground as claim 4. Claim 10 is a non-transitory computer readable medium claim that corresponds to the method of claim 4.

Regarding Claim 17,
Claim 17 is substantially similar to claim 4 and therefore is rejected on the same ground as claim 4. Claim 17 is a system claim that corresponds to the method of claim 4.

Claims 5, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirow in view of Parrado-Hernandez and further in view of Nguyen et al. (Nguyen, Minh Hoai. "Segment-based svms for time series analysis." (2012)).

Regarding Claim 5,
	Mirow in view of Parrado-Hernandez teaches the method of claim 2.
Mirow in view of Parrado-Hernandez do not explicitly teach but in analogous art, Nguyen teaches the maximum margin classifier detecting the change in the time- series data by analyzing one element of the time-series data and its next subsequent element (Pg. 66: “The dash vertical blue lines are the results of SOSVM. Notably, this result reveals an interesting capability of MMED. For the time series in this experiment, the change in signal values from 3 to 1 is exclusive to the target events. MMED was trained to recognize partial events, it implicitly discovered this unique behavior, and it detected the target events as soon as this behavior occurred” teaches the SOSVM which includes a maximum margin classifier detects changes between signals values or states within a time-series data of target events wherein a change from one behavior to another).
Mirow, Parrado-Hernandez, Nguyen are analogous art because they are directed to the use of a classifier for medical prognosis.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the system for transductive classification for medical prognosis of Mirow in view of Parrado-Hernandez to incorporate the margin classifier which detects a change from one behavioral state to another of Nguyen.
Nguyen: Pg. 31).

Regarding Claim 11,
Claim 11 is substantially similar to claim 5 and therefore is rejected on the same ground as claim 5. Claim 11 is a non-transitory computer readable medium claim that corresponds to the method of claim 5.

Regarding Claim 18, 
Claim 18 is substantially similar to claim 5 and therefore is rejected on the same ground as claim 5. Claim 18 is a system claim that corresponds to the method of claim 5.

Conclusion
Additionally, no art has been found, either alone or in combination, which discloses the claimed subject matter, particularly of claims:
3, 9, and 16: “…the maximum margin classifier incorporating a constraint on event chronology, the constraint penalizing predictions that changes from unhealthy to healthy status”.
6, 12, and 19: “for each element of the time-series data: selecting an element of the time-series data; updating a learning rate; updating a gradient from a regularization loss component; if a member of the predictive model corresponding to the selected element is chronologically incorrect then generating a value for a first gradient update component, else setting the first gradient update component 
13: “…if a prediction based on a current weight vector for a selected element is chronologically incorrect, then incrementing a chronological counter; if a true health status of the selected element is known: then if a predicted health status does not match the true health status, then incrementing a label counter; else, if the true health status of the selected element is unknown: then if a confidence in 
20: “…flagging an error if a prediction based on a subsequent element of the time-series data indicating a healthy state after a preceding element indicated an unhealthy state.”
	However, Allowable Subject Matter does not apply for the reasons of minor objections to the claims 15 – 20, an outstanding 35 U.S.C. 101 rejection applied to claims 1 – 20, and prior art rejections to claims 1 – 2,4 – 5,7 – 8,10 – 11,14 – 15 and 17 – 18. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to URMANA ISLAM whose telephone number is (571)272-6688.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/URMANA ISLAM/Examiner, Art Unit 2125                                                                                                                                                                                                        

/ERIC NILSSON/Primary Examiner, Art Unit 2122